DETAILED ACTION
	This is the first Office action on the merits. Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In Para. [0077], reference characters “137” and “139” are both used to designate valve.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the output opening" in the second line.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the output opening” is the first and thus an output opening has not been defined within the claim.
Claim 8 recites the limitation "the first air input end" in the third line.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the first air input end” is the first and thus a first air input end has not been defined within the claim.
Claim 8 recites the limitation "the second air input end" in the third line.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the second air input end” is the first and thus a second air input end has not been defined within the claim.
Claim 16 recites the limitation "the air output end" in the last line.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the air output end” is the first and thus an air output end has not been defined within the claim.
Claim 17 recites the limitation "the air input end" in the second line.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the air input end” is the first and thus an air input end has not been defined within the claim.
Claims 9-11 and 18-20 are indefinite due to their dependency from the indefinite claims rejected above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070256769 A1 (Douglas).
Regarding Claim 1, Douglas discloses (Para. [0017]-[0034]; Figs. 1-5) an air deflector (air bypass hose 78) disposable at least partially within a tubeless tire (main tire section 3) of a bicycle wheel (shown in Fig. 1), the air deflector (air bypass hose 78) comprising: a body (body of hose 78) including at least one wall (shown between inner tube 5 and outer liner 10) defining an air input end (end connected to valve 82) and an air output end (end connected to air port 84) of the body, wherein the body is attachable to a valve (valve 82) of the tubeless tire at the air input end, such that when air is introduced into the body via the valve (82), at least some of the air is deflectable by one or more walls of the at least one wall out of the body at the air output end (it can be seen in Fig. 5 that the air would be deflected off the cylindrical wall of the hose 78 due to its crescent-like orientation).
Regarding Claim 2, Douglas discloses the air deflector of claim 1, as discussed above. Douglas further discloses (Fig. 5) the body (body of hose 78) is a hollow body (Para. [0032]-[0034]).
Regarding Claim 3, Douglas discloses the air deflector of claims 1-2, as discussed above. Douglas further discloses (Para. [0032]-[0034]; Fig. 5) the body (body of hose 78) includes: an input opening (connected to valve 82) at the air input end of the body, an input air axis being a central axis extending through the input opening (air input axis at the end connected to valve 82, parallel to the rotational axis and central to the hose input opening); and an output opening (opening at the end of hose 78 connected to air port 84) at the air output end of the body, wherein the air output end of the body is at a distance relative to the input air axis (the end of the hose 78 at the output is at a radial distance from the air input axis).
Regarding Claim 5, Douglas discloses the air deflector of claims 1-3, as discussed above. Douglas further discloses (Para. [0032]-[0034]; Fig. 5) the body (body of hose 78) is a bent tube or a curved tube (curved tube).
Regarding Claim 14, Douglas discloses (Para. [0017]-[0034]; Figs. 1-5) an air deflection assembly (air bypass hose 78) for a tubeless tire (main tire section 3) for a bicycle wheel (shown in Fig. 1), the air deflection assembly (air bypass hose 78)  comprising: a hollow body (body of hose 78) that is disposable within a volume (chamber 32) between a rim (30) and the tubeless tire (main tire section 3) of the bicycle wheel, the hollow body (body of hose 78) having an air input end (end connected to valve 82) and an air output end (end connected to air port 84), wherein an air input axis is a central axis that extends through the air input end of the hollow body (air input axis at the end connected to valve 82, parallel to the rotational axis and central to the hose input opening); a valve (82) attached to the hollow body at the air input end, wherein the hollow body is shaped, such that when air is introduced into the hollow body (body of hose 78) via the valve (82), the hollow body deflects the air away from the air input axis and at least some of the air out of the hollow body at the air output end (it can be seen in Fig. 5 that the air would be deflected off the cylindrical wall of the hose 78 due to its crescent-like orientation).
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 20190047333 A1 (Meier et al.).
Regarding Claim 16, Meier et al. discloses (Para. [0062]-[0087]; Figs. 1-6) a wheel (101, 102) for a bicycle (100), the wheel comprising: a central hub (108) configured for rotational attachment to the bicycle (100); a plurality of spokes (109) attached to the central hub (108) and extending radially outward from the hub (108); a rim (110) comprising: a radially inner portion (bottom of rim 110 shown in Fig. 2) disposed along an inner circumference of the rim, the plurality of spokes (109) being attached to the radially inner portion of the rim (110); a first sidewall (shown at 110a of Fig. 2); a second sidewall spaced apart from the first sidewall (shown on the right side opposite 110a of Fig. 2), wherein the first sidewall and the second sidewall extend radially outward from the radially inner portion (bottom of rim 110 shown in Fig. 2); a radially outer tire engaging portion (shown generally at 116 of Fig. 2) disposed along an outer circumference of the rim (110), the radially outer tire engaging portion extending from the first sidewall and the second sidewall, respectively (Para. [0065]); a rim bed (rim well 115) opposite the radially inner portion, the rim bed (well 115) being between the first sidewall and the second sidewall and defining a well (115, depression 115b); and an opening extending from the radially inner portion of the rim, through the rim to the rim bed (opening shown in Fig. 4); a tire (114) attached to the rim (110) at the radially outer tire engaging portion of the rim (Para. [0065]); and an air deflection assembly (insert member 2) comprising: a hollow body (member 2 defines a hollow space 13) positioned within a volume (interior of tire 114) between the rim bed (well 115) and the tire (114), the hollow body having an air input opening (valve opening 34) and an air output opening (aperture 16), wherein an air input axis is a central axis that extends through the air input opening of the hollow body (air input axis extending through valve opening 34 in the radial direction, central to opening), the air input axis being in a direction towards an inner surface of the tire (axis in the radial direction towards the interior of tire 114); and a valve (123) extending through the opening through the rim (110), the valve (123) being aligned with the air input opening (34) of the hollow body (body of insert 2), such that air that is introduced into the volume via the valve (123) flows through the hollow body (hollow space 13 of insert 2), wherein the hollow body is shaped, such that when the air is introduced into the volume via the valve, the hollow body deflects the air away from the air input axis and at least some of the air out of the hollow body at the air output end (air deflects off the walls 3, 11, 12, and 4 into the interior of the tire 114 through apertures 16).
Allowable Subject Matter
Claims 4, 6, 12-13, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-11 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose devices to help retain a tubeless tire during inflation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617